DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 4-7 are missing reference numbers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 330 in Fig. 3 
Reference number 565 in Fig. 5
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 9 recites “the environment of vehicle” while line 2 recites “uncertainties of a vehicle”. It is unclear if the environment of vehicle in line 9 refers to the same vehicle in line 2. The examiner recommends changing line 9 to “the environment of the vehicle”. 
Claim 1 line 10 recites “by a processor” while line 3 recites “a first controller with a processor”. It is unclear if the processor in line 10 refers to the same processor in line 3. The examiner recommends changing line 10 to “by the processor”. The same rational applies to claim 11.
Claim 1 line 9 recites “filtering target objects” while line 10 recites “map and track target objects”. It is unclear if the target objects in line 10 refers to the same target objects in line 9. The examiner recommends changing line 10 to “map and track the target objects”.
Claim 3 line 5 recites “a candidate detection” while claim 1 line 11 recites “to make a candidate detection”. It is unclear if claim 3 refers to the same candidate detection as recited in claim 1. The examiner recommends changing claim 3 to “the candidate detection”.
Claim 4 line 5 recites “the candidate that indicates a position” while line 3 of claim 4 recites “the candidate that indicates a position”. It is unclear if the position in line 5 refers to the same position as recited in line 3. The examiner recommends changing line 5 to “the position”. The same rational applies to claims 14 and 20.

Claim 5 line 3 recites “from the last position”. There exists insufficient antecedent basis for this limitation in the claim.  The examiner recommends changing claim 5 to “from a last position”. The same rational applies to claims 15 and 20.
Claim 6 line 4 recites “cells of an occupancy grid” while claim 1 line 21 recites “cells of an occupancy grid”. It is unclear if the occupancy grid in claim 6 refers to the same occupancy grid in claim 1. The examiner recommends changing claim 6 to “cells of the occupancy grid”. The same rational applies to claim 16.
Claim 6 line 7 recites “the set of cells of the occupancy grid”. There exists insufficient antecedent basis for the limitation “the set of cells” in the claim.  The same rational applies to claims 16 and 20.
Claim 7 line 3 recites “sensed data of the environment” while claim 1 line 18 recites “sensed data of the environment”. It is unclear if the sensed data of the environment in claim 7 refers to the same sensed data as recited in claim 1. The examiner recommends changing claim 7 to “the sensed data of the environment”. The same rational applies to claim 17.
Claim 7 line 3 recites “configuring a machine learning model” while claim 1 line 18 recites “configuring a machine learning model”. It is unclear if the machine learning model in claim 7 refers to the same machine learning model in claim 1. The examiner recommends 
Claim 9 line 2 recites “apply adaptive threshold to cells of an occupancy grid” while claim 1 lines 20-21 recites “apply adaptive threshold to cells of an occupancy grid”. It is unclear if claim 9 refers to the same applying of the adaptive threshold to cells of an occupancy grid.  The same rational applies to claim 18.
Claim 9 line 3 recites “representing area of tracking of objects” while claim 1 line 21 recites “representing an area of tracking of objects”. It is unclear if the area of tracking of objects in claim 9 refers to the same area of tracking of objects in claim 1. The same rational applies to claim 18.
Claim 9 line 5 recites “a candidate action” while claim 7 line 6 recites “mapping function to candidate actions”. It is unclear if the candidate action in claim 9 refers to the same candidate action as recited in claim 7. The same rational applies to claims 18 and 20.
Claim 9 line 7 recites “the highest probability”. There exists insufficient antecedent basis for the limitation “the highest probability” in the claim. The same rational applies to claim 18.
Claim 9 line 10 recites “a learned drivable path” while claim 7 lines 6-7 recites “a learned drivable path”. It is unclear if claim 9 refers to the same learned drivable path as recited in claim 7. The same rational applies to claim 18.
Claim 20 line 2 recites “the sensor input”, and “the processor”. There exists insufficient antecedent basis for these limitation in the claim.  
Claim 20 line 3 recites “the environment”. There exists insufficient antecedent basis for this limitation in the claim. 

Claim 20 line 5 recites “the true detection”. There exists insufficient antecedent basis for this limitation in the claim.
Claim 20 lines 5-6 recites “the candidate detection”. There exists insufficient antecedent basis for this limitation in the claim.
Claim 20 lines 28 recites “the ML model”. There exists insufficient antecedent basis for this limitation in the claim.
Claims 2-10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1 and 11 and for failing to cure the deficiencies as cited above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Englard et al. US20190113927A1 (henceforth Englard) in view of Dolgov et al. US20090306881A1 (henceforth Dolgov)

Regarding claim 1,
Englard discloses:
A risk maneuver assessment system for planning maneuvers with uncertainties of a vehicle, 
(In para 0006, “The method includes generating, using a plurality of self-driving control architectures each of which includes a different one of a plurality of motion planners, a plurality of candidate decisions for controlling the autonomous vehicle. Each of the candidate decisions is generated by a different one of the motion planners processing signals descriptive of a current state of an environment through which the autonomous vehicle is moving. The method also includes generating, by processing the candidate decisions, a decision for controlling the autonomous vehicle, and providing signals indicative of the generated decision to one or more operational subsystems of the autonomous vehicle to effectuate maneuvering of the autonomous vehicle in accordance with the generated decision.
comprising: a first controller with a processor programmed to generate a perception of an environment of the vehicle and a behavior decision making model for the vehicle including performing a calculation upon a sensor input to provide, as an output an action risk mapping and at least one target object tracking for different areas within the environment of the vehicle; 
(Fig. 9 includes a perception component block 506 (which includes a segmentation module 510, a classification module 512, and a tracking module 514) and Fig 10 shows the occupancy grid 550 which is generated by the perception component block 506. The perception component block 506 generates a perception of an environment of the vehicle. As shown in Fig. 9, the perception component 506 generates perception signals 509 to the prediction component 520 (para 0140). In para 0138, “the prediction component 520 may infer the speed, direction, and/or other state parameters of dynamic objects using the unique identifiers of specific objects, and the change in the positions of those objects within a succession of occupancy grids over time.” Therefore, a decision making model of the vehicle includes performing a calculation (i.e. infer the speed, direction, and other state parameter, and a change in the position of those objects) using sensor input (i.e. sensor data 502) to provide at least one target object tracking for different areas (see Fig. 10) within the environment of the vehicle.

In para 0142, “In the SDCA 500, a motion planner 540 processes the perception signals 508 (i.e., including the occupancy grid at time t0), the prediction signals 522 (possibly including one or more future occupancy grids at times t1, t2, t3, etc.), and the mapping and navigation signals 532 to generate decisions 542 that comprise vehicle maneuvers, and possibly also various parameters indicative of how those maneuvers are to be executed.” An action risk mapping is providing using the motion planner 540 to generate decisions 542 that comprise vehicle maneuvers.

In para 0131, “FIG. 9 illustrates an example SDCA 500 that utilizes a specific type of learning based motion planner, i.e., a reinforcement learning motion planner. The SDCA 500 may be utilized as one of the SDCAs 104 in the aggregate SDCA 100, 120 or 140 of FIG. 1, 2 or 3, respectively, as a stand-alone SDCA, or in another suitable software architecture.” Each of the SDCAs 104 contains a processor (para 0052).)
a sensor system configured to provide the sensor input to the processor for providing an area in the environment of vehicle for filtering target objects; one or more modules configured to, by a processor, map and track target objects to make a candidate detection from multiple candidate detections of a true candidate detection as the tracked target object; 
(In para 0137, “In the example scenario of FIG. 10, the occupancy grid 550 includes (i.e., includes representations of) a number of objects, and areas associated with objects, including: a road 555, dynamic objects 556A-D (i.e., vehicles 556A-C and a pedestrian 556D), lane markings 560, 562, and traffic light areas 564. The example occupancy grid 550 may include data representing each of the object/area positions, as well as data representing the object/area types (e.g., including classification data that is generated by, or is derived from data generated by, the classification module 512).” An area is provided in the environment of the vehicle wherein target objects are classified (i.e. dynamic objects 556A-D).

In para 0156, “Areas in which other objects reside (e.g., the vehicle at area 658, which corresponds to the vehicle 556C in the occupancy grid 550 of FIG. 10) may have a very high cost to prevent collisions, with associated areas of gradually decreasing costs around the objects (e.g., the area 656B) to reflect the gradually decreasing risk of collision. The size of this "halo" around a given object, and the cost(s) associated therewith, may depend on the classification of the object (e.g., vehicle, pedestrian, infrastructure, etc.), current direction/speed/etc. of the autonomous vehicle, and/or other factors, in some embodiments.
one or more first modules configured to, by the processor, recognizing a current situation of the vehicle in the environment and predict a risk of executing a planned vehicle maneuver at the true detection of the dynamically tracked target; 
(In para 0156, “Areas in which other objects reside (e.g., the vehicle at area 658, which corresponds to the vehicle 556C in the occupancy grid 550 of FIG. 10) may have a very high cost to prevent collisions, with associated areas of gradually decreasing costs around the objects (e.g., the area 656B) to reflect the gradually decreasing risk of collision. The size of this "halo" around a given object, and the cost(s) associated therewith, may depend on the classification of the object (e.g., vehicle, pedestrian, infrastructure, etc.), current direction/speed/etc. of the autonomous vehicle, and/or other factors, in some embodiments.” Areas wherein vehicle 556C resides (i.e. area 658 in Fig. 12) represents a very high cost based on the current direction/speed of the autonomous vehicle, and the classification of the object. The high cost represents a predicted risk of executing a planned vehicle maneuver (i.e. based on the current direction/speed of the autonomous vehicle) based on the detection of the dynamically tracked target (i.e. vehicle 556C).)
one or more second modules configured to, by the processor, apply mapping functions to sensed data of the environment for configuring a machine learning model of decision making behavior of the vehicle; 
(In Fig. 9 and in para 0142, “In the SDCA 500, a motion planner 540 processes the perception signals 508 (i.e., including the occupancy grid at time t0), the prediction signals 522 (possibly including one or more future occupancy grids at times t1, t2, t3, etc.), and the mapping and navigation signals 532 to generate decisions 542 that comprise vehicle maneuvers, and possibly also various parameters indicative of how those maneuvers are to be executed. At a given time, for example, the motion planner 540 may output data indicating the maneuver "move left one lane" along with parameters indicating a time limit for executing the maneuver, and/or whether to pull ahead of or behind a vehicle currently in the left lane, etc. Alternatively, or in addition, the parameters may be indicative of other characteristics of the maneuver, such as how much speed is to be attained before changing the direction of the autonomous vehicle, etc. As discussed further below, the motion planner 540 is trained using reinforcement learning”. Mapping functions (i.e. mapping and navigation signals) are applied to the reinforcement learning planner 540 for configuring a machine learning model of decision making behavior of the vehicle (i.e. “to generate decisions 542”, para 0142).)
one or more third modules configured to, by the processor, apply adaptive threshold to cells of an occupancy grid configured for representing an area of tracking of objects within the vehicle environment; 
(In para 0093, “In some embodiments, the perception signals 208 include data representing "occupancy grids" (e.g., one grid per T milliseconds), with each occupancy grid indicating object positions (and possibly object boundaries, orientations, etc.) within an overhead view of the autonomous vehicle's environment.” and in para 0133, “the perception signals 508 may include an "occupancy grid" having states or frames that are updated by the perception component 506 over time (e.g., periodically, such as every 0.1 seconds, or every 0.5 seconds, etc.). The occupancy grid may generally indicate which grid cells are currently occupied in a two-dimensional (e.g., overhead) representation of an environment through which the autonomous vehicle is moving, thereby providing a snapshot of the positions of other objects relative to the autonomous vehicle.” The occupancy grid indicates object positions (i.e. tracking of objects) within the vehicle environment. The adaptive threshold is one grid per T milliseconds)
and a second controller with a processor configured to generate control commands in accordance with modeling of the decision making behavior and the perception of the environment of the vehicle for planned vehicle maneuvers.
(In para 0144, “The decisions 542 may be input to a maneuver executor 544. The maneuver executor 544 may determine a particular sequence of operational parameters (e.g., speed, braking, direction) over a certain span of time to execute the maneuver selected by the motion planner 540, with the operational parameters being provided as control signals 546 to the appropriate operational subsystems of the autonomous vehicle (e.g., accelerator 440, brakes 442, and steering mechanism 446 of FIG. 7A),” Control commands are generated (i.e. a sequence of operational parameters) based with the modeling of the decision making behavior (see Fig. 9, motion planner 540) and the perception of the environment of the vehicle for planned vehicle maneuvers (see perception component 506 of Fig. 9).



Englard discloses recognizing a current situation of the vehicle in the environment but it does not disclose applying a Markov Random Field (MRF) algorithm to do so.
However, Dolgov teaches:
apply a Markov Random Field (MRF) algorithm for recognizing a current situation of the vehicle in the environment
(In para 0008, “A probabilistic graphical model is then used to obtain the distribution of principal directions within the environment. The graphical model, such as a Markov random field model, is set up having a plurality of nodes representing spatial locations within the environment. The principal direction for each node is determined probabilistically. For example, the graphical model may be used to find the distribution of principal directions over the environment. The nodes may correspond to spatial locations distributed over a two-dimensional grid laid over the environment. The nodes may have an associated cell, representing an area of the environment local to the node.” And in para 0016, “The principal directions may then be used to steer the vehicle through the environment. For example, a computer on the vehicle may determine the principal directions using a Markov random field model, and be further operable to select a path from a current location to a target location consistent with the detected principal directions.“ A markov random field algorithm is applied to recognize a current situation of the vehicle in the environment.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Englard to incorporate the teachings of Dolgov to include applying a Markov Random Field (MRF) algorithm for recognizing a current situation of the vehicle in the environment in order to detect principal directions within an environment, such as drivable passageways through a parking lot (para 0002, Dolgov), since detecting principal directions within an environment is a challenge for autonomous navigation systems. (para 0003, Dolgov).

Regarding claim 2,
Englard does not disclose the one or more first modules programmed to generate a Markov Random Field (MIR) to recognize the current situation. 
However, Dolgov
  the one or more first modules programmed to generate a Markov Random Field (MIR) to recognize the current situation
(In para 0008, “probabilistic graphical model is then used to obtain the distribution of principal directions within the environment. The graphical model, such as a Markov random field model, is set up having a plurality of nodes representing spatial locations within the environment” A Markov random field model is set up (i.e. generated) to recognize the current situation in the environment.) “The same motivation from claim 1 applies”.
		 
Regarding claim 3,
Englard discloses:
the one or more of the second and/or third modules further configured to select as the true detection at least one of the candidate detections that is within a radius for the target, and a candidate detection that is closest to a first known mapped pathway.
(In para 0136, “Moreover, in some embodiments, the perimeter of the occupancy grid 550 may be a rectangle, circle, or other shape that encompasses the current location 554 of the autonomous vehicle (e.g., with the location 554 being at the center of the rectangle or circle).” And furthermore in para 0137, “In the example scenario of FIG. 10, the occupancy grid 550 includes (i.e., includes representations of) a number of objects, and areas associated with objects, including: a road 555, dynamic objects 556A-D (i.e., vehicles 556A-C and a pedestrian 556D), lane markings 560, 562, and traffic light areas 564. The example occupancy grid 550 may include data representing each of the object/area positions, as well as data representing the object/area types (e.g., including classification data that is generated by, or is derived from data generated by, the classification module 512).” The occupancy grid 550 can be a circle (i.e. with a radius), wherein the circle includes a number of objects such as dynamic objects 556A-C and a pedestrian 556D. In para 0138, “the occupancy grid 550 may also be associated with state data, such as a current direction and/or speed of some or all depicted objects.” 
Furthermore in para 0153, “The cost map generator 640 may determine costs per cell based on the proximity of the cell to an object (e.g., an object identified by the segmentation module 610 and depicted in the current occupancy grid” Since the cost per cell is based on the proximity of the cell to an object, wherein the cost increases when the distance decreases, then the object with a high cost (i.e. vehicle 556C, para 0156, Fig. 12) represents the true detection of the candidate detections that is within a radius for the target.)

Regarding claim 11,
Englard and Dolgov discloses the same limitations as recited above in claim 1.

Regarding claim 12,
Englard and Dolgov discloses the same limitations as recited above in claim 2.


Englard and Dolgov discloses the same limitations as recited above in claim 3.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Englard and Dolgov further in view of Zhu et al. US20140136045A1 (henceforth Zhu)

Regarding claim 4,
Englard and Dolgov discloses the limitations as recited above in claim 1. 
Englard further discloses:
the one or more of the second and/or third modules further configured to select as the true detection, the candidate that indicates a position and velocity that are consistent with a target traveling on a second known travel mapped pathway, 
(As recited in claim 3 above, the true detection comprises vehicle 556C as shown in both Fig. 10 and Fig. 12 (i.e. the vehicle at area 658 corresponds to the vehicle 556C in the occupancy grid 550 of Fig. 10). The candidate that is selected as the true detection indicates a position and velocity (para 0138) that are consistent (i.e. per the occupancy grid 550) with the target traveling on a second known travel mapped pathway. The second known travel mapped pathway is represented by area 656B (see Fig. 12).)

Englard does not disclose a selection as a false detection, the candidate that indicates a position that is outside the second known pathway or the velocity is not consistent with the target traveling. However, Zhu teaches:
a selection as a false detection, the candidate that indicates a position that is outside the second known pathway or the velocity is not consistent with the target traveling.
(The flow diagram of Fig. 6 provides an example by which vehicle 101 is autonomously controlled in response to predicted behaviors of surrounding objects (para 0058). In block 620, the vehicle 101 detects the presence of an objects within the vehicle’s sensor fields. In block 670 of Fig. 6, the computer 110 uses the sensor data to continue to track the object’s proximity to the vehicle. If the object is no longer in proximity to vehicle 101, the computer 110 returns to the original control strategy (para 0058) wherein the vehicle detects the presence of an object within the vehicle’s sensor fields. Therefore, block 690 represents a false detection (i.e. the object is not tracked anymore due to its distance from vehicle 101), wherein the candidates indicates a position that is outside the second known pathway (i.e. the object is no longer in proximity to vehicle 101). )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Englard to incorporate the teachings of Zhu to include selecting as a false detection, the candidate that indicates a position that is outside the second known pathway or the velocity is not consistent with the target 

Regarding claim 14,
Englard, Dolgov, and Zhu discloses the same limitations as recited above in claim 4. 


Allowable Subject Matter
Claims 5-10 and 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The limitation of claims 5 and 15:  a fourth module configured to compute, by a gating operation, a distance metric from the last position of a tracked target object to a predicted position less than a threshold distance related to one or more of the candidate detections. (This limitation recites computing a distance metric via a gating operation wherein a distance metric is computed from the last position of a tracked target object to a predicted position less than a threshold distance related to one or more of the candidate detections. This specific limitation is not anticipated nor made obvious by the prior art on record.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nister et al US20190243371A1 relates to analyzing safety procedures of a vehicle and objects in an environment for obstacle avoidance using trajectories representative of safety procedures projected forward in time to ensure that an autonomous vehicle is capable of implementing the safety procedure at all times to avoid collisions with objects in the environment (para 0006).
Kobilarov et al. US20190101919A1 discloses techniques for determining a trajectory for an autonomous vehicle. Determining a route can include utilizing a search algorithm such as Monte Carlo Tree Search (MCTS) to search for possible trajectories, while using temporal logic formulas, such as Linear Temporal Logic (LTL), to validate or reject the possible trajectories. Trajectories can be selected based on various costs and constraints optimized for performance. Determining a trajectory can include determining a current state of the autonomous vehicle, which can include determining static and dynamic symbols in an environment (para 0013).
Jocoy et al. US20020036584A1 discloses a method for a subject vehicle to avoid collisions in an intersection. The invention includes a radar system that tracks other vehicles near an intersection. A collision avoidance system compares the predicted location of these other vehicles with the predicted location of the subject vehicle to identify potential overlap within the intersection. Appropriate warnings are issued in response to a detected overlap. (para 0012)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner




/RAMI KHATIB/Primary Examiner, Art Unit 3669